        Case 1:20-cv-08312-LTS-OTW Document 11 Filed 11/19/20 Page 1 of 1



O’Melveny & Myers LLP                T: +1 212 326 2000                                                        File Number:
Times Square Tower                   F: +1 212 326 2061
7 Times Square                       omm.com
New York, NY 10036-6537                                               MEMO ENDORSED


                                                                                                               Charles J. Mahoney
November 18, 2020                                                                                              D: +1 212 326 2111
                                                                                                               cmahoney@omm.com
VIA ECF                                          Application granted. The Dec. 15, 2020 ICMC is hereby adjourned to
                                                 Jan. 19, 2021 at 10:30. See ECF 7 for instructions and dial in. ECF 10
The Honorable Ona T. Wang                        resolved. SO ORDERED.
United States District Court
Southern District of New York                    /s/ Ona T. Wang Nov. 19, 2020
500 Pearl Street                                 U.S.M.J.
New York, New York 10007

Re:      Romero v. Sigma Corporation of America; 1:20-cv-08312-LTS-OTW

Dear Judge Wang:

We write on behalf of both parties to respectfully request a brief adjournment of the Initial
Pretrial Conference currently scheduled for December 15, 2020. (ECF No. 7.) Defendant
Sigma Corporation of America’s Answer is due on December 21, 2020, and this case will be
most efficiently resolved if the parties are not required to conduct their Rule 26(f) conference
until after Defendant has responded to the Complaint. Moreover, the parties are currently
working toward settling this matter and are hopeful it can be resolved prior to the adjourned
Initial Pretrial Conference.

Therefore, the parties jointly request that the Initial Pretrial Conference be adjourned to either
January 19, 2021 or January 25, 2021. This is the first request for an adjournment of the Initial
Pretrial Conference.



Sincerely,


/s/ Charles J. Mahoney


Charles J. Mahoney




cc:      Counsel of Record (via CM/ECF)




                 Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                             Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
